EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Bryan Walker on 05/21/2021.

This listing of claims will replace all prior versions, and listings, of claims in the application:
1. 	(Currently Amended) A method comprising: 
detecting an object in a real environment of a robot; 
inferring an expected amount of force needed for an effectuator of the robot to interact with 
receiving user input directing the effectuator of the robot to interact with the representation of the object within the representation of the real environment of the robot;
sensing, via a sensor of the robot, a detected amount of force utilized for interaction of the effectuator of the robot with 
detecting a conflict between the expected amount of force for interaction with amount force utilized for the effectuator of the robot to interact with the object, wherein the amount of force utilized differs from the expected amount of force;
updating,, an expected amount of force value based on the detected amount of force utilized; and
adjusting an amount of force to apply to the object based on the conflict.

2. 	(Cancelled) 

3. 	(Cancelled) 

4. 	(Cancelled)  

5. 	(Original)  The method of claim 1 further comprising recalibrating a part of the robot based upon the conflict.

6.	(Original)  The method of claim 5 further comprising recalibrating the sensor based upon the conflict.

7. 	(Cancelled)  

8. 	(Original)  The method of claim 1 further comprising altering manipulation by the robot based on the conflict being detected through touch.

9. 	(Original)  The method of claim 1 further comprising altering movement of the robot or manipulation by the robot based on the conflict being detected through touch.

10. 	(Original)  The method of claim 1 further comprising scanning, via the robot, the real environment to update representation data pertaining to the representation of the object.


	a robot comprising:
		an effectuator; and
a sensor configured to output a signal; and
a processor configured to:
detect an object in a real environment of a robot based on the signal output by the sensor;
infer an expected amount of force needed for the effectuator of the robot to interact with the object based upon a representation of the object within a representation of the real environment of the robot;
receive user input directing the effectuator of the robot to interact with the representation of the object within the representation of the real environment of the robot;
sense, via the signal output by the sensor, a amount of force utilized for interaction of the effectuator of the robot with the [[an]] object in [[a]] the real environment

detect a conflict between the expected amount of force for interaction with amount force utilized for the effectuator of the robot to interact with the object, wherein the detected amount of force utilized differs from the expected amount of force; [[and]]
update, , an expected amount of force value based on the detected amount of force utilized; and
adjust an amount of force to apply to the object based on the conflict.

12. 	(Cancelled)  
13. 	(Cancelled) 

14. 	(Cancelled)  


16. 	(Original)  The system of claim 15 wherein the processor is further configured to recalibrate the sensor based upon the conflict.

17. 	(Cancelled)  

18.	(Original)  The system of claim 11 wherein the processor is further configured to alter manipulation by the robot based on the conflict being detected through touch.

19. 	(Original)  The system of claim 11 wherein the processor is further configured to alter movement by the robot based on the conflict being detected through touch.

20. 	(Original)  The system of claim 11 wherein the robot is further configured to scan the environment to scan the real environment to update representation data pertaining to the representation of the object.

21.	(Previously Presented) The method of claim 1 further comprising:
	determining a threshold amount of force that can be exerted by the robot; and
displaying a warning that an amount of force to interact with the object exceeds the threshold amount. 

22.	(Previously Presented) The system of claim 11 wherein the processor is further configured to:
	determine a threshold amount of force that can be exerted by the robot; and
display a warning that an amount of force to interact with the object exceeds the threshold amount. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896.  The examiner can normally be reached on W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.